IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                     NO. 382
                                     :
         ORDER AMENDING RULES        :                     MAGISTERIAL RULES DOCKET
         801-816, 818 AND 820, AND   :
         RESCINDING RULE 817 OF THE :
         PENNSYLVANIA RULES OF CIVIL :
         PROCEDURE GOVERNING         :
         ACTIONS AND PROCEEDINGS :
         BEFORE MAGISTERIAL          :
         DISTRICT JUDGES             :


                                                ORDER

PER CURIAM

      AND NOW, this 13th day of March, 2015, upon the recommendation of the Minor
Court Rules Committee; the proposal having been published for public comment at 44
Pa.B. 4477 (July 19, 2014):

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 801-816, 818 and 820 of the Pennsylvania Rules of Civil
Procedure Governing Actions and Proceedings before Magisterial District Judges are
amended in the attached form, and Rule 817 of the Pennsylvania Rules of Civil
Procedure Governing Actions and Proceedings before Magisterial District Judges is
rescinded.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective April 12, 2015.


Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.